Citation Nr: 1717152	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating higher than 30 percent for degenerative arthritis of the left foot, first metatarsal osteoarthritis, dorsal calcaneal spurring and hypertrophy of the distal anterior talus, with plantar fasciitis (left foot disability).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to October 1980 and from October 1981 to October 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied a rating in excess of 20 percent for a left foot disability.  

In a September 2008 rating decision, the RO granted a 30 percent rating for the left foot disability, effective May 13, 2005 (date of receipt of claim); the Veteran continued his appeal for a higher rating.  

In January 2016, the Veteran testified at a videoconference hearing that was held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  The Board remanded the case to the RO in February 2014 and July 2016 for additional development.  


FINDING OF FACT

Throughout the period considered in this appeal, the Veteran's left foot disability is not shown to be productive of functional impairment to the extent that there is actual loss of use of the foot. 


CONCLUSION OF LAW

A rating in excess of 30 percent for degenerative arthritis of the left foot, first metatarsal osteoarthritis, dorsal calcaneal spurring and hypertrophy of the distal anterior talus, with plantar fasciitis (left foot disability) is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.63, 4.68, 4.71a, Diagnostic Codes (Codes) 5167, 5284 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

In this case, the RO provided the Veteran with timely and content-complying VCAA notice in May 2005.  The Veteran was notified of the evidence needed to substantiate the claim for a higher rating, namely, evidence to show that the disability was worse and the effect the disability had on employment.  The Veteran was also notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  In light of the foregoing, VA's duty to notify is met.  

Relevant to its obligation to assist a claimant, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a videoconference hearing before the undersigned Veterans Law Judge in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in January 2016, the undersigned indicated that the hearing would focus on the issue of a higher rating for the Veteran's left foot disability, and discussed the elements of the claim that was lacking to substantiate the claim.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans, and the representative and the Veterans Law Judge asked questions to ascertain the severity of the claimed disability.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also, the RO has obtained pertinent treatment records from VA, records from the Social Security Administration, and private records identified by the Veteran.  He has not specifically identified any additionally available evidence for the left foot disability for consideration in his appeal.  Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded several VA examinations to include those in July 2005, November 2005, September 2007, January 2013, and October 2016, to evaluate the severity of the left foot disability and associated impairment.  As the examinations, particularly the latter ones, contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence in the record dated subsequent to the October 2016 VA examination that suggests a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a).  In short, VA's duty to assist is met.  

II.  Merits of the Increased Rating Claim

Principles for Evaluating a Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the increased rating claim.

For the period considered in this appeal, the Veteran's service-connected left foot disability has been evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Codes 5010-5284.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Under Code 5010, arthritis due to trauma and substantiated by X-rays findings is rated as degenerative arthritis.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The Rating Schedule does not provide a specific code that addresses limitation of motion of the foot.  

Under Code 5284, a maximum rating of 30 percent is warranted for a severe foot injury.  A note to Code 5284 states that a 40 percent rating is assigned when there is actual loss of use of the foot.  Of the codes for specifically evaluating foot disabilities (i.e., Codes 5276-5284), there are no provisions for rating a unilateral disability higher than 30 percent.  Ratings of 50 percent are assigned for bilateral flatfoot of pronounced severity under Code 5276 and for bilateral claw foot that is of marked severity under Code 5278.  However, as applied to the present case, the Board previously determined in its February 2014 decision, with regard to evaluating the Veteran's service-connected right foot disability, that the evidence did not show either of these codes was applicable.  Indeed, service connection for pes planus or claw foot has not been established.  

Under 38 C.F.R. § 4.71a, Code 5167, a 40 percent rating is warranted for loss of use of the foot.  (If loss of use is shown, Code 5167 indicates that a claimant is also entitled to special monthly compensation.)  "Loss of use" of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  

Also for consideration is the "amputation rule" under 38 C.F.R. § 4.68, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  The combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, per Code 5165.   

In this case, the Veteran is currently evaluated at the maximum rating permitted under Code 5284, and as previously noted the other foot criteria under Codes 5276-5283 do not afford him a higher rating.  Considering the amputation rule and Code 5167, the highest schedular rating to which the Veteran may be entitled for his left foot disability is 40 percent, if the evidence shows that there is loss of use of the foot.  

After reviewing the medical evidence and the Veteran's statements and testimony, the Board finds that a rating in excess of 30 percent for the left foot disability is not warranted.  That is, the medical and lay evidence does not demonstrate that the Veteran's left foot disability is productive of functional impairment to the extent that there is actual loss of use, which is defined for VA purposes as having no remaining effective function other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  Stated another way, as the evidence shows that the Veteran has effective function remaining in his left foot beyond that which would be equally well served by an amputation with use of a suitable prosthetic device, his currently assigned 30 percent rating is proper.    

The pertinent evidence in this case includes VA records (examinations and outpatient treatment records), private treatment records, records from the Social Security Administration, and statements and testimony of the Veteran.  In various statements, he maintains that he experiences severe swelling and pain in his feet, which affect his ability to walk and stand for long periods of time.  At his hearing in January 2016, the Veteran asserted that he has not worked (as a truck driver) since 2006 when he retired due to both service-connected bilateral knee and foot disabilities and nonservice-connected disabilities.  He stated that his joints were steadily deteriorating.  He described his left foot as being manifested by swelling, pain, and limitation of motion.  His wife testified that the Veteran's capacity to function around the house was very limited due to his inability to stand for long periods of time.  

The Veteran underwent numerous VA examinations that recorded findings pertaining to his left foot, to include those in July 2005, November 2005, September 2007, January 2013, and October 2016.  

On a July 2005 VA foot examination, the Veteran reported that he used a case as needed (approximately twice a week), and that walking was limited to 30 minutes.  Examination showed a tender, thick corn in the lateral aspect of the fifth toe.  There was tenderness over the metatarsal heads of the great toe through the fifth toe.  There was no edema or instability in this area.  X-rays showed early degenerative changes at the first metatarsophalangeal joint space.  

On a November 2005 VA orthopedic examination, the Veteran in pertinent part complained of pain in the left foot, which was worse in cold weather or when walking, standing, or going up/down stairs.  He took pain medication and also changed his activity and rested.  He could walk a quarter of a mile at a slow gait with two or three stops/rest breaks (this limitation took into account not only what his feet could tolerate but his back, hips, knees, and ankles as well).  He used a cane, but did not bring it with him.  On examination, there was difficulty with regard to standing from a seated position and walking in the hall, but such was attributed to right ankle pain problems.  There was tenderness of the Achilles tendons (right greater than left).  There was tenderness of both feet dorsally in the midfoot (right greater than left) and by the metatarsophalangeal joints.  The Veteran was unable to supinate/pronate or invert/evert the left foot due to pain.  There was restricted plantar flexion of all five toes.  Dorsiflexion of the left great toe was to 30 degrees.  There was mild metatarsalgia over the metatarsal head of the left foot.  There was mild plantar fascial tenderness in the plantar heel.  The examiner concluded that there was moderately severe functional impairment of the left ankle and left foot.  

On a September 2007 VA examination of the right foot/ankle, the examiner related findings with regard to the left foot.  There was no edema, weakness, or atrophy of the musculature.  There was active motion in the metatarsophalangeal joint of the left great toe.  There was no deformity or malalignment of the left foot.  There was severe tenderness on palpation of the left foot plantar surface.  The left foot Achilles tendon revealed good alignment.  Pes cavus was not present, nor were hammer toes, metatarsalgia, hallux valgus, or hallux rigidus.  There was no limitation with standing or walking.  The Veteran needed arch supports but no corrective shoes or foot supports.  His gait was within normal limits. 

On a January 2013 VA foot examination, the Veteran related that his left foot disability began gradually in service and has worsened over time.  The examiner indicated that the Veteran did not have any of the following conditions:  metatarsalgia, hammer toes, hallux valgus, hallux rigidus, or pes cavus (claw foot).  Regarding foot injuries, the examiner described the Veteran's left foot as having tenderness at the arch and at the first metatarsophalangeal joint; such condition was deemed to be of moderate severity.  There was no evidence of a weak foot.  The Veteran regularly used a cane for assistance in locomotion due to ankle and feet pain.  When specifically asked whether there was functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, the examiner indicated "no."  The examiner indicated that the Veteran's bilateral foot disability impacted his ability to work to the effect that he was unable to walk or stand for long periods.  

On an October 2016 VA foot examination, the Veteran reported worsening left foot pain.  He indicated that his bilateral foot pain and swelling limited him to walking only one half to one block.  His pain was described to be moderate to severe and occurring three to four days a week (lasting a day).  He regularly used the assistive device of a cane for his right ankle and bilateral knee disabilities.  The examiner noted that the Veteran was obese and had poorly controlled type 2 diabetes mellitus (which was not service-connected) leading to peripheral neuropathy; that about 10 percent of the pain of each of foot was attributable to bilateral first metatarsophalangeal osteoarthritis; that the Achilles tendon was nontender; and that the entire left foot was tender to palpation due to diabetic peripheral neuropathy, peripheral vascular disease, and chronic kidney disease secondary to diabetes mellitus.  The severity of the symptoms attributable solely to the service-connected left foot disability was found to be mild, and it was noted that the service-connected left foot disability did not chronically compromise weight bearing.  The examiner remarked that there was functional loss of the left foot due to pain, weakness, and fatigability but that such loss was largely due to having diabetes mellitus with peripheral neuropathy and peripheral vascular disease (also secondary to the diabetes) with poor circulation that caused foot swelling, as well as onychomycosis with ingrown toenails.  When specifically asked whether there was functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, the examiner indicated "no." 

The 2016 VA examiner reviewed outpatient records including podiatry reports and concluded that the Veteran's severe foot pain and swelling issues were less attributable to his service-connected degenerative joint disease or previously diagnosed plantar fasciitis and more to his insulin-dependent type 2 diabetes mellitus and obesity.  The examiner noted that X-rays did not actually show pes planus or dorsal calcaneal spurring, but found that the Achilles tendon ossification and mildly decreased arches on inspection were likely due to the Veteran's extreme weight (his BMI was 37.5).  The examiner discussed the multiple sequelae due to diabetes mellitus, as shown by references in VA outpatient treatment records, to include chronic pain from peripheral neuropathy.  The Veteran's pain was noted to be diffuse over the entire foot and not limited to the plantar surfaces (and thus not representative of plantar fasciitis), which was found to be more indicative of peripheral neuropathy; the pain due to swelling was related to poor circulation secondary to (nonservice-connected) peripheral vascular disease.  The Veteran was also noted to have chronic kidney failure (due to his diabetes mellitus), which was another cause of pedal edema (swelling).  In "sorting out" the current service-connected left foot issues from other medical issues, the examiner found that the service-connected symptoms represented about 10 percent of the current foot pain (limited specifically to the first metatarsophalangeal joint), whereas the remaining 90 percent of the pain was attributable to nonservice-connected conditions of diabetes mellitus sequelae.  In addressing whether the Veteran had any effective function remaining in the left foot, the examiner stated that the Veteran has effective function as shown by his ability to walk with a cane, and that he would not be equally well served by amputation with the use of a suitable prosthetic appliance (but that such might become necessary in the future if he developed a foot ulcer from the nonservice-connected diabetes).  

VA outpatient records show ongoing complaints of chronic pain of the foot and other joints (right foot, knees, back), for which he was prescribed medication.  A record in January 2007 indicates that he declined the offer of an injection by a podiatrist.  The assessment at that time included diabetes mellitus with obesity, bilateral bunions with osteoarthritis of the first metatarsophalangeal joint, and bilateral dorsal exostoses of the talus.  The Veteran was usually noted to use a cane to ambulate, and his gait was "labored" with movement (in November 2006 it was described as "difficult and slow").  After July 2006, the Veteran related from time to time that he was unable to work (he was a long time truck driver) due to lower extremity disabilities, and records from the Social Security Administration reflect he was awarded disability benefits.  Private medical treatment records are consistent with the 2016 VA examiner's statements regarding the disabling symptoms from the Veteran's diabetes mellitus and its neurological complications including polyneuropathy and nephritis.  

Based on the foregoing, the Board concludes that for the entire period under consideration in this appeal, the preponderance of the evidence is against the award of a schedular rating in excess of 30 percent for the left foot disability under Codes 5167 and 5284.  Further, there are no other diagnostic codes under which the Veteran would be more appropriately evaluated that would afford him a higher rating.  A rating of 40 percent is the maximum allowed by the Rating Schedule, but the Veteran did not satisfy the criterion of showing he had actual "loss of use" of the left foot as that phrase is defined by VA.  The medical evidence shows that he had a history of worsening pain in the foot, which was his predominant symptom.  Other observed symptoms included swelling and tenderness.  Nevertheless, he could ambulate with the assistance of a cane.  In other words, he had not lost such functions as balance and propulsion.  Further, when the VA examiners in 2013 and 2016 were specifically asked whether there was functional impairment of the left foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, they both responded in the negative.  In other words, the functioning of the Veteran's left foot was not so diminished that amputation with prosthesis would equally serve him.  The 2016 VA examiner also explained in detail that the chief complaint of pain was primarily attributed to other nonservice-connected disabilities.  

In conclusion, the evidence shows that the Veteran's left foot disability is appropriately rated as 30 percent disabling.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

In making this determination, the Board has considered the Veteran's statements and testimony in regard to the severity of his left foot disability.  While the Veteran is competent to report his symptoms such as foot pain and swelling, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), it is noted that disability rating assessments are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, even though the Veteran is found to be competent to provide evidence as to his symptoms and his statements are deemed credible, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his left foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records address the applicable criteria under which the Veteran's disability is rated.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology to warrant an increased rating.  The Board observes further that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, with respect to determining the severity of his left foot disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).  Determining the severity of the Veteran's disability must be accomplished by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, the competent medical evidence of record does not support a higher rating than is currently assigned.

Other Considerations

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his left foot disability to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for a higher rating for more severe symptoms or related symptoms (namely, loss of use of the left foot, as defined for VA purposes).  For example, the Veteran's left foot symptoms of pain, swelling, and tenderness are covered within the rating for evaluating disabilities of the musculoskeletal system (feet).  In other words, the Veteran does not experience any symptomatology of his left foot disability that is not already encompassed, contemplated, or covered in the Rating Schedule.  In light of the foregoing, the Board finds that the assigned schedular rating is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for the left foot disability.  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect ("collective impact") of multiple service-connected disabilities acting with the disability over which the Board has jurisdiction.  However, in this case there are no additional symptoms that have not been attributed to the specific service-connected disability or evidence to show that there is a combined effect when acting with his left foot disability that makes his disability picture an unusual or exceptional one.  The Veteran has maintained that his left foot disability has deteriorated over time, and the VA examiner on the most recent examination in October 2016 found that the symptoms of his left foot disability did not impact his ability to perform any type of work.  The examiner found instead that it was nonservice-connected symptoms that acted on the left foot to cause it severe impairment.  It is also noted that a July 2016 Board decision granted his claim of a total disability rating based on individual unemployability due to service-connected disabilities, effective in July 2006 (the month when he last worked full-time).  The medical evidence supporting such a decision includes a September 2009 private medical opinion, asserting that the combination of [service-connected] knee, ankle, and foot problems, all on the Veteran's right side, essentially prevented him from being employable as a truck driver.  In light of the foregoing, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  Thus, the assigned schedular rating is adequate and referral for consideration of an extraschedular rating for the left foot disability under 38 C.F.R. § 3.321(b)(1) is not required.


ORDER

The appeal seeking a rating higher than 30 percent for degenerative arthritis of the left foot, first metatarsal osteoarthritis, dorsal calcaneal spurring and hypertrophy of the distal anterior talus, with plantar fasciitis (left foot disability) is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


